Citation Nr: 0942364	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  05-37 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
lumbosacral laminectomy, fusion, spondylosis, and 
spondylolisthesis (low back disorder).

2.  Entitlement to service connection for lumbosacral 
laminectomy, fusion, spondylosis, and spondylolisthesis.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from November 
1947 to June 1969. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In July 2009, the Veteran and his spouse testified at a 
Travel Board hearing before the undersigned sitting at the 
RO.  This appeal has been advanced on the Board's docket 
pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 
38 C.F.R. § 20.900(c) (2009).  

Service connection for hypertension is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  The evidence received since the January 2003 rating 
decision is new and when considered with previous evidence of 
record relates to an unestablished fact necessary to 
substantiate the claims of entitlement to service connection 
for a low back disorder and hypertension.  

2.  The preponderance of the competent and credible evidence 
of record demonstrates that the lumbosacral laminectomy, 
fusion, spondylosis, and spondylolisthesis are related to 
active service.

3.  The preponderance of the competent and credible evidence 
of record demonstrates that the Veteran's peripheral 
neuropathy of the upper extremities was caused or aggravated 
by a service connected disability.


CONCLUSIONS OF LAW

1.  The Veteran has submitted new and material evidence 
sufficient to reopen the claim of entitlement to service 
connection for lumbosacral laminectomy, fusion, spondylosis, 
and spondylolisthesis.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).

2.  The Veteran has submitted new and material evidence 
sufficient to reopen the claim of entitlement to service 
connection for hypertension.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).

3.  Lumbosacral laminectomy, fusion, spondylosis, and 
spondylolisthesis were incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2000). 

4.  Peripheral neuropathy of the upper extremities was caused 
or aggravated by a service connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.102, 
3.159 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes that the applications to reopen the claims of 
entitlement to service connection for a low back disorder and 
hypertension are being reopened for the reasons explained 
below.  Moreover, for the reasons explained below, the Board 
is also granting service connection for the low back disorder 
and peripheral neuropathy of the upper extremities.  
Therefore, the Board need not discuss the VCAA because, as a 
matter of lay, any defects in VCAA notice and development is 
harmless error because the claims are being granted.  To 
whatever extent the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as a disability rating and an effective date, the 
Board finds that the RO will address any applicable 
downstream issues when effectuating the awards and therefore 
any failure to provide this notice at this junction cannot 
prejudice the claimant because he will be free to appeal any 
finding by the RO regarding a disability rating and effective 
date.

The Claims to Reopen

When a claim has been disallowed by the RO, "the claim may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered" unless new and 
material evidence has been presented.  38 C.F.R. §§ 3.156(a), 
20.1103 (2009).

Pursuant to 38 C.F.R. § 3.156(a), a claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can neither be cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit stressed that 
newly submitted evidence could be material if it resulted in 
a more complete record for evaluating the disability.  

With respect to any application to reopen a finally decided 
claim, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The Low Back Disorder

In an August 1986 rating decision, the RO denied service 
connection for the lumbar spine.  The Veteran was properly 
notified of the decision in a letter from the RO, but did not 
appeal.  Thus, the rating decision became final.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002).  More recently, in January 2003, 
the RO denied an application to reopen the claim.  The 
Veteran was properly notified of the decision in a letter 
from the RO, but did not appeal.  Thus, that rating decision 
also became final.  Id.

The evidence considered in the final January 2003 RO rating 
decision consists of service treatment records (STRs), VA 
examination reports, VA treatment records, and claims and 
statements of the Veteran, as discussed below.

The STRs reflect treatment for acute lumbosacral strain at 
various times.  A July 1955 report notes possible facet 
syndrome.  A December 1966 consultation report notes that the 
Veteran underwent seven treatments for lumbosacral strain 
during October and November 1966 with a greatly improved low 
back condition.  A January 1969 retirement examination report 
is negative for any low back disorder.  

Post-service, VA X-rays in June 1985 showed disc space 
narrowing at L4 and spondylolisthesis of L4 on L5.  X-rays at 
the July 1986 VA examination also showed evidence of a 1985 
laminectomy with fusion at L4 and L5 could also be seen.  
During a July 1986 VA orthopedic examination of the low back, 
the Veteran reported pain in the back in 1961 or 1962 and 
continuous pain until back surgery in 1985. 

In August 1986, the RO denied service connection for the 
lumbar spine disability.  The RO based that denial on the 
absence of evidence any lumbar spine complaint at the time of 
retirement or for many years after active service.  In 
January 2003, the RO determined that no new and material 
evidence had been submitted, based on the fact that any 
treatment records received since August 1986 did not address 
the lumbar spine.

The evidence submitted since the January 2003 rating decision 
includes a January 2006 VA compensation examination report.  
In that report, a VA physician reviewed the record, examined 
and queried the Veteran, and arrived at this favorable 
conclusion:

On a statistical basis almost anybody who 
has recurrent back pain of a nature that 
will result in infrequent treatment 
period while on active military duty 
usually have some bulging discs that have 
been there all of the time and just 
bother them from time to time.  I am 
inclined to feel that that it [sic] what 
he has and what he did have and as such, 
since the only information we could 
identify was that his back was fused not 
that he had disc surgery, I think it is 
probably more likely than not or at least 
as likely as not 50/50 probability that 
ultimately his back problem started in 
the service.

The Board finds that this opinion is new and material 
evidence to reopen the claim.  The VA physician has linked a 
low back injury during active service to the current low back 
disability.  Given the benefit of the doubt doctrine set 
forth at 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, this opinion 
could place the evidence for service connection in relative 
equipoise.  Thus, it is neither cumulative nor redundant and 
it raises a reasonable possibility of substantiating the 
claim.

Because the evidence submitted is sufficiently new and 
material to reopen the claim, the application to reopen the 
claim of service connection for the low back disorder must be 
granted.  The issues of service connection for the low back 
disorder will be addressed below.

Hypertension

In a January 2003 rating decision the RO denied service 
connection for hypertension.  The Veteran was properly 
notified of the decision in a letter from the RO, but did not 
appeal.  Thus, the rating decision became final.  38 U.S.C.A. 
§ 7105(b), (c).

The relevant evidence of record at the time of the January 
2003 RO rating decision consists of STRs, VA examination 
reports, VA treatment records, and claims and statements of 
the Veteran.

The STRs do not reflect a diagnosis of hypertension.  A 
January 1969 retirement examination report specifically notes 
that high blood pressure was seen on several occasions, but a 
three-day blood pressure check was normal.  On an 
accompanying report of medical history questionnaire, the 
Veteran checked "yes" to history of high blood pressure. 

Post-service, a March 1976 report notes a blood pressure 
reading of 140/90.  A May 1976 report notes 140/90.  A July 
1976 report notes 124/90.  A January 1977 consultation report 
notes a history of borderline blood pressures during active 
service.  High blood pressure was assessed in November 1980.  

In May 2002, the Veteran requested service connection for 
hypertension.  He alleged that it was secondary to his 
diabetes mellitus.  He reported that he had taken 
hypertension medication since 1985 and that diabetes mellitus 
was first found in 2002.  

The evidence submitted since the January 2003 rating decision 
includes a diagnosis of diabetes mellitus, a January 2008 
rating decision that grants service connection for diabetes 
mellitus, and the Veteran's allegation that hypertension is 
secondary to diabetes mellitus.  

Since the time of the last final January 2003 rating decision 
the RO granted service connection for diabetes mellitus.  
Therefore, the Board finds that the Veteran's current 
allegations that his hypertension was secondary to his newly 
service connected diabetes mellitus are new and material 
evidence to reopen the claim.  Given the benefit of the doubt 
doctrine set forth at 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, 
could place the evidence for service connection in relative 
equipoise.  Thus, it is neither cumulative nor redundant and 
it raises a reasonable possibility of substantiating the 
claim.

Because the evidence submitted is sufficiently new and 
material to reopen the claim, the application to reopen the 
claim of service connection for hypertension must be granted.  
Service connection for hypertension will be addressed in the 
REMAND portion of the decision.  

The Service Connection Claims

Service connection is also warranted where the evidence of 
record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The requirement of a current disability is 
"satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim."  See McClain v. Nicholson, 21 Vet. 
App. 319 at 321 (2007).

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disability.  38 C.F.R. § 3.310.  This 
includes disability made chronically worse by service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
based on aggravation may be made.  This had not been VA's 
practice, which suggests the possibility that the recent 
change amounts to a substantive change in the regulation.  
For this reason, and because the Veteran's claim was pending 
before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which is more favorable to the claimant.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Low Back Disorder

As to the claim of service connection for a low back 
disorder, the Board finds that the favorable medical opinion 
offered in a February 2006 VA compensation examination report 
argues strongly in support of the claim.  The VA physician 
concluded with, "I think it is probably more likely than not 
or at least as likely as not 50/50 probability that 
ultimately his back problem started in the service."  While 
the physician noted that speculation was employed in arriving 
at this conclusion, the use of speculation does not undermine 
the opinion itself, as it the opinion based on correct facts 
and also on the physician's use of statistical analysis.  

The VA physician has linked a low back injury during active 
service to the current low back disability.  Because no 
medical evidence controverts this favorable opinion (see 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)), given the 
benefit of the doubt doctrine set forth at 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102, this opinion places the evidence 
for service connection in at least relative equipoise.  
Accordingly, the benefit of the doubt doctrine will therefore 
be applied.  See 38 U.S.C.A. § 5107; Gilbert, supra.  
Therefore, service connection for lumbosacral laminectomy, 
fusion, spondylosis, and spondylolisthesis is granted.

Peripheral Neuropathy of the Upper Extremities

As to the claim of service connection for a peripheral 
neuropathy of the upper extremities, the medical evidence is 
in conflict concerning whether the Veteran truly has 
peripheral neuropathy of the upper extremities and, assuming 
that there is such neuropathy, the correct etiology of it.  

In this regard, a November 2007 VA diabetes mellitus 
examination report reflects that vibratory sensation was 
reduced in the feet.  The examiner made no specific mention 
of the upper extremities, but then related any upper 
extremity peripheral neuropathy to spondylosis, rather than 
to diabetes.  Thus, the report must be regarded as positive 
for a finding of upper extremity peripheral neuropathy.  

In an October 2008 VA diabetes mellitus compensation 
examination report, an examiner noted, "[h]e had both 
decreased pinprick sensation, and normal monofilament testing 
in both lower and lower [sic] extremities."  The relevant 
diagnosis was, "[p]eripheral neuropathy of upper and lower 
extremities, more likely than not related to diabetes."  

According to a January 2009 VA peripheral nerves compensation 
examination report, the hands had normal sensation.  The 
impression was no abnormalities of the hands found. 

As to the question of the Veteran having a current 
disability, the November 2007 and October 2008 VA examiners 
diagnosed him with peripheral neuropathy in the upper 
extremities.  Therefore, regardless of what was or was not 
found at the subsequent January 2009 VA examination, the 
Board finds that the Veteran has a current disability for VA 
purposes because peripheral neuropathy of the upper 
extremities was diagnosed during the pendency of that claim.  
See McClain, supra.

As to the question of whether or not the peripheral 
neuropathy was caused or aggravated by a service connected 
disability, the November 2007 examination report related 
upper extremity neuropathy to spondylosis, while the October 
2008 examination report relates it to diabetes.  While these 
opinions diverge as to which service connected disability 
caused the Veteran's peripheral neuropathy, they are 
nonetheless uniform in pointing to a service connected 
disability - either his service connected diabetes mellitus 
or newly service connected spondylosis.  These opinions are 
not contradicted by any other medical opinion of record.  See 
Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only 
consider independent medical evidence to support its findings 
and is not permitted to base decisions on its own 
unsubstantiated medical conclusions). 

Therefore, after considering all the evidence of record the 
Board finds that the evidence as to whether a service 
connected disability (diabetes mellitus and/or spondylosis) 
caused or aggravated his peripheral neuropathy is at least in 
relative equipoise.  The benefit of the doubt doctrine will 
therefore be applied.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  Accordingly, service connection for 
peripheral neuropathy of the upper extremities is granted.


ORDER

The claim of service connection for lumbosacral laminectomy, 
fusion, spondylosis, and spondylolisthesis is reopened.

The claim of service connection for hypertension is reopened.  
To this extent, the appeal is granted.

Service connection for lumbosacral laminectomy, fusion, 
spondylosis, and spondylolisthesis is granted.

Service connection for upper extremity neuropathy secondary 
to a service-connected disability is granted.  




REMAND

In October 2008, a VA physician opined that hypertension is 
unrelated to diabetes mellitus because the medical literature 
does not link diabetes mellitus to hypertension.  While this 
is medical evidence satisfactorily dissociates hypertension 
from diabetes mellitus on a causation basis, it does not 
address service connection on an aggravation basis.  
38 C.F.R. § 3.310; Allen, supra.  Thus, the examination 
report must be returned to the examiner for clarification.  
See 38 U.S.C.A. § 5103A(b); Barr v. Nicholson, 21 Vet App 303 
(2007).  The examiner is asked to address whether it is at 
least as likely as not (50 percent or greater probability) 
that diabetes mellitus has aggravated the Veteran's 
hypertension, i.e. made his hypertension worse or harder to 
treat.  

Accordingly, this issue is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should arrange for the 
claims files to be returned to the 
examiner who performed the October 2008 
VA diabetes mellitus examination.  If the 
examiner is not available, a suitable 
substitute may be used.  The Veteran may 
be re-examined if necessary.  The 
examiner should review the claims files 
and note that review in the examination 
report.  The examiner should thereafter 
answer the following question:

Is it at least as likely as not (50 
percent or greater probability) that 
diabetes mellitus has aggravated the 
Veteran's hypertension.  

If the examiner is unable to answer the 
question he or she should clearly so 
state.  Otherwise, the examiner must set 
forth a rationale underlying any 
conclusion drawn or opinion expressed in 
a legible report.  

Note 1:  In providing an answer to the 
above question, the examiner should take 
into account the fact an August 2007 
private report notes diabetes with mild 
renal involvement.

Note 2:  The examiner is advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.  

Note 3:  The examiner is advised that 
"aggravation" is defined for legal 
purposes as a chronic worsening of the 
underlying condition, as opposed to a 
temporary flare-up of symptoms.  

2.  The RO/AMC should thereafter provide 
the Veteran with updated VCAA notice in 
accordance with Dingess v. Nicholson, 
19 Vet. App. 473 (2006); 38 U.S.C.A. 
§§ 5100, 5103, 5103A; and 38 C.F.R. 
§ 3.159.

3.  The RO/AMC, after completing the above 
actions and any other development as may 
be indicated by the record, should 
readjudicate the claim.  If it remains 
denied, a supplemental statement of the 
case should be provided to the Veteran and 
his representative.  After they have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Neil T. Werner
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


